Citation Nr: 1449919	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-05 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension.  

(The issue of entitlement to service connection for glaucoma is addressed in a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1972 and from August 2004 to January 2005.  The current matter is on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In May 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was remanded by the Board in August 2010 and September 2013 for further development and is now ready for disposition.  While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by RO.  Therefore, review of this issue on appeal at this point would not result in any prejudice to the Veteran.  

This appeal is comprised of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not diagnosed during active duty service or during any period of active duty for training, and is not related to such service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

Specifically, the letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided him with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  While the RO determined that some of the Veteran's service treatment records were unavailable, the Board is satisfied that a diligent effort was made to acquire them.  Further, the Veteran submitted treatment records from private facilities as well as his own statements in support of his claim.  

A VA examination with respect to the issue on appeal was also obtained in October 2013.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is more than adequate.  It is predicated on a full understanding of the Veteran's medical history, and provides a sufficient evidentiary basis for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, as previously noted herein, the Veteran was afforded a hearing before the undersigned VLJ in May 2013.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the Veteran was specifically asked about the onset of his hypertension and the symptoms he experienced during active duty which he believed were related to this disorder.   
Finally, it is noted that this appeal was remanded by the Board most recently in September 2013 in order to obtain a VA examination.  The Board is now satisfied there was substantial compliance with this Remand.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, the Veteran was provided a VA examination in October 2013, which the Board finds adequate for adjudication purposes.  After the required development was completed, this issue was readjudicated, and the Veteran was sent a supplemental statement of the case in March 2014.  Accordingly, the Board finds that the Remand directives were substantially complied with and that therefore there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran claims service connection for hypertension is warranted because the he has this disorder primarily due to his second period of active duty service.  Specifically, at his hearing before the Board in May 2013, he recalled feeling episodes of dizziness while on active duty, which he believes are the first indications of his later diagnosed hypertension.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including hypertension, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Under VA regulations, hypertension is defined as a systolic pressure that is predominantly 140 mm Hg or greater with a diastolic pressure of less than 90 mm Hg, and must be confirmed by readings taken two or more times on at least 3 different days, the frequency of such readings throughout active duty meets this requirement.  38 C.F.R. § 4.401, Diagnostic Code 7101 (2014).  

After a review of the relevant evidence in the current appeal, the Board finds that service connection is not warranted for hypertension.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to hypertension during either period of active duty service.  For example, there were no indications of hypertension in his first period of active duty service from October 1968 to October 1972.  Significantly, at his separation physical examination in October 1972, his blood pressure was measured at 110/70 mm Hg, and well below what is considered hypertension for VA purposes.  Moreover, the Veteran's treatment records from his Reserve service for the years from 1972 to 2004 do not reveal any indication of hypertension.  Indeed, there was only one occasion, in February 2000, where his blood pressure elevated (152/90 mm Hg), and there is no evidence that this was repeated.  

The evidence also does not indicate the presence of hypertension during the Veteran's second period of active duty service.  Significantly, at his post-deployment examination in February 2005, he stated that his health had been approximately the same while deployed, and there was no indication of hypertension.  
While elevated blood pressure was observed in April 2005 shortly after active duty service, there was no clinical diagnosis of hypertension, the Veteran had not been prescribed hypertension medication, and elevated blood pressures were not repeatedly present.  In fact, when his blood pressure was rechecked manually after a period of time, it was normal.  Therefore, hypertension was not shown during the Veteran's second period of active duty.  

The evidence also does not include clinical evidence of hypertension in the year following the Veteran's second period of active duty service.  Specifically, blood pressure measurements in April, July, October and December 2005 did not indicate a systolic pressure greater than 121 mm Hg and a diastolic pressure greater than 80 mm Hg.  Thus, as hypertension has not been shown to a compensable level in the year after leaving active duty, service connection is not warranted under 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

In fact, the post-service evidence does not reflect symptoms of hypertension until May 2008, where he was treated for an aneurysm tear.  On that occasion, his blood pressure was observed to be elevated, and he was placed on hypertension medication.  The Board emphasizes that this first indication of hypertension is over 3 years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

As part of this claim, the Board has assessed the credibility and probative weight of all relevant evidence, including the competency and credibility of the Veteran's statements.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. at 511; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007); cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this regard, the Veteran is competent to discuss the nature of some disorders despite his status as a lay person.  However, he is not competent to diagnose hypertension, as it may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  

While it is true that the Veteran has complained of symptoms dizziness that he believes are related to his hypertension, there is no clinical correlation that such symptoms are so related.  Moreover, even if such a correlation were to be made, such symptoms would be of limited credibility, as the Veteran's assertions of hypertension symptoms are directly rebutted by a number of blood pressure readings in the years after his active duty service that were substantially normal.  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in October 2013.  On that occasion, the Veteran exhibited an elevated blood pressure despite the fact that he was taking hypertension medication at that time.  Even so, the VA examiner confirmed a diagnosis of hypertension.  However, the examiner opined that the Veteran's hypertension was less likely than not related to his active duty service.  In support of this opinion, the examiner noted that hypertension was not noted for years since active duty.  Moreover, the examiner explained that, while the Veteran complained of dizziness during active duty, there were "a number of medical conditions that may lead to dizziness."  

Thus, the Board finds that the examination was adequate for evaluation purposes. Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his hypertension to his active service.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of hypertension.  See Jandreau, 492 F.3d at 1377, n.4.  Because hypertension is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's hypertension are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for hypertension.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.


ORDER

Service connection for hypertension is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


